Citation Nr: 1210336	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  10-05 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a heartburn condition.

3.  Entitlement to service connection for sexual dysfunction, penile condition.

4.  Entitlement to service connection for a migraine condition.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a bilateral knee disorder.

7.  Entitlement to service connection for a bilateral ankle disorder.

8.  Entitlement to service connection for urinary incontinence.

9.  Entitlement to service connection for traumatic brain injury (TBI) residuals.
10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (claimed as nervous condition), to include posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

11.  Entitlement to a rating in excess of 20 percent for service-connected back pain/disc herniation (hereinafter, "low back disorder").

12.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 1999, and from January 2001 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which assigned an increased rating of 20 percent for the service-connected low back disorder, and denied the other appellate claims.

In regard to the psychiatric disorder claim, the Board notes that in adjudicating the case below, the RO addressed the claimed disability as a nervous condition, and did not identify the matter as PTSD which was previously denied by unappealed rating decision dated in December 2004.  However, in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  In this case, the treatment records reflect that the Veteran has been treated for both PTSD and major depressive disorder.  Nevertheless, he has contended that he has psychiatric disorder due to his combat experiences in Iraq, which are consistent with the contentions he advanced as part of his PTSD claim.  Therefore, the Board has construed the issue as stated on the title page.

The Board acknowledges that the RO did not address the issue of entitlement to TDIU below.  However, as part of a March 2009 VA medical examination of his spine, he indicated that he could not work due to his back pain.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Therefore, the Board finds that this issue is properly before it for appellate consideration.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the previously denied psychiatric disorder claim.  However, as addressed in the REMAND portion of the decision below, further development is required for the equitable disposition of the underlying service connection claim, as well as all of the other appellate claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  Service connection was previously denied for PTSD by a December 2004 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

3.  The evidence received since the last prior denial of service connection for PTSD was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the previously denied PTSD claim.  As such, no further discussion of the VCAA is warranted with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

Service connection was previously denied for PTSD by a December 2004 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  Therefore, that decision is final.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record reflects that the December 2004 rating decision denied service connection on the basis that the Veteran did not provide specific details regarding the purported stressor(s) upon which his claim of PTSD was based; i.e., that he only provided general information regarding his purported stressors.  However, the evidence added to the record since the prior denial indicates he has provided more specific details regarding these purported stressor(s), to include his individual statements during the course of treatment.  A May 2009 VA medical record includes his reports of flashbacks and nightmares concerning service in Iraq and that he sometimes sees things that bring him back to Iraq.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO determined that the claim for PTSD could not be reopened as new and material evidence had not been submitted in a rating decision of January 2009.  Service connection for a nervous disorder was denied in the May 2009 rating decision.  New and material evidence, including a VA medical record dated in May 2009, was received within one year of the January 2009 rating decision.  See 38 C.F.R. § 3.156(b) (2011) .  

In view of the foregoing, the Board finds that the evidence received since the last prior final denial of service connection for PTSD in 2004 was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

For the reasons detailed below, the Board finds that further development is required with respect to the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.


REMAND

The record reflects that the service connection claims were denied below, at least in part, due to the lack of any evidence of such disabilities in the service treatment records.  However, the Veteran has indicated that all of these disabilities are due to his experiences of having engaged in combat while in Iraq.  There are also references to his having served in Bosnia, at least during the 1990s.  Consequently, he contends he is entitled to consideration of provisions of 38 U.S.C.A. § 1154(b) to this case.  In pertinent part, this statutory provision provides that in the case of any veteran who engaged in combat with the enemy in active military service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.

The Board observes, however, that the Veteran's DD Forms 214 for his periods of active duty indicate he had no foreign and/or sea service.  They also do not reflect he received any awards or decorations associated with combat duty.  Moreover, an excerpt of service personnel records obtained in conjunction with his initial claim of entitlement to service connection for PTSD, which was denied by a December 2004 rating decision, showed he had service at Ft. Polk at least for a period from January 2001 to July 2003.  

For these reasons, the Board finds that it is not clear from the record whether the Veteran had actual service in Iraq, to include whether he is entitled to consideration of 38 U.S.C.A. § 1154(b).  Although excerpts of the Veteran's service personnel records from his 2001 to 2004 period of active duty appear to be on file, his complete personnel records from this period and the 1996 to 1999 period do not appear to be available.  In addition, it is unclear if service treatment records for the period of service for 1996 to 1999 were previously requested.  Therefore, the Board concludes that a remand is required to obtain his complete service personnel records and service treatment records for his first period of service.

Regarding the acquired psychiatric disorder claim, the Board also notes that for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. 
§ 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.  If the record confirms that he had service in Iraq and/or Bosnia, he would be entitled to consideration of these new regulatory provisions, to include a VA medical examination to determine if he has PTSD due to "fear of hostile military or terrorist activity."  

The Board further notes that the medical records on file indicate that at least part of the Veteran's psychiatric problems, to include depression, are secondary to chronic pain.  As noted above, he experiences chronic pain due to his service-connected back disorder.  Under the law, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  However, the record does not reflect he has received adequate notification and/or a medical examination to address the matter of secondary service connection.  Therefore, a remand is also required for such development. 

The Board further notes that certain disabilities, such as the claimed cervical spine disorder, bilateral knee disorder, and bilateral ankle disorder, were denied below because of no evidence of a current disability.  However, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 provide that service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more during a recognized presumptive period.  Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  Therefore, if the Veteran did have service in Iraq, he would be entitled to consideration of these provisions.  As such, it further supports a remand to determine whether the Veteran had such service, as well as a Persian Gulf War Protocol examination to address the matter if he did have such service.

Turning to the back disorder claim, the Board notes that the Veteran was accorded a VA medical examination of this disability in March 2009.  However, his contentions regarding this claim indicate the disability may have increased in severity since that examination.  A VA medical record dated in December 2009 notes the Veteran's report of a recent visit to the Emergency Room due to pain and complaints of radiating pain and tingling in the left leg.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected low back disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

As mentioned in the Introduction, it was indicated at the March 2009 VA medical examination of the spine that the Veteran reportedly was unable to work due to his back pain.  The Board has determined that this warrants consideration of a TDIU pursuant to Rice, supra.  However, this matter was not addressed below.  Therefore, a remand is required to ensure the Veteran receives adequate notification as to the elements necessary to substantiate this aspect of his claim for an increased rating.

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to how he can substantiate a claim for service connection as secondary to a service-connected connection pursuant to 38 C.F.R. § 3.310.  

He should also be provided with notification as to what is necessary to substantiate a TDIU.  He should be asked to complete and return a TDIU claim form.  

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his claimed tinnitus, cervical spine disorder, migraine condition, bilateral knee disorder, bilateral ankle disorder, urinary incontinence, heartburn, sexual dysfunction/penile condition, TBI residuals, psychiatric disorder, and service-connected low back disorder since December 2009.  After securing any necessary release, the AMC/RO should obtain those records not on file, including VA medical records.

3.  The AMC/RO should make an attempt to secure the Veteran's complete service personnel records for both periods of service through official channels.  In addition, service treatment records from his first period of service from January 1996 to January 1999 should be requested.  After obtaining any additional records to the extent possible, the AMC/RO should make a formal determination as to whether the Veteran engaged in combat during his periods of active duty, to include his purported service in Iraq.  

4.  The Veteran should be afforded an examination to determine the current nature and etiology of his claimed psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

If it is determined that the Veteran did engage in combat and/or otherwise had active service in Iraq, the examiner should opine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has PTSD that is due to such service to include "fear of hostile military or terrorist activity" in accord with the revised regulatory provisions of 38 C.F.R. § 3.304(f).

The examiner should also opine whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder that began in or is related to his active service.  In addition, is it at least as likely as not that the Veteran has an acquired psychiatric disorder that is caused or due to the pain from his service-connected back disorder.  Finally, is it at least as likely as not that the Veteran has an acquired psychiatric disorder that is aggravated by the service-connected back disorder.  By aggravation, the Board means an increase in the underlying severity of the disability that is beyond natural progression.  The examiner should reconcile the diagnosis or diagnoses found upon examination with the diagnoses of record.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  The Veteran should also be accorded a VA medical examination to determine the current nature and severity of his service-connected low back disorder.  The claims folder should be made available to the examiner for review before the examination.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing or on flare-ups due to pain, weakness, fatigability, etc.  

The examiner should also indicate whether there is any objective neurologic abnormality associated with the service-connected disability.  If there is nerve involvement of an extremity, indicate whether the paralysis is mild; moderate; moderately severe; severe, with marked muscular atrophy; or complete.  

The examiner should also comment upon the effect the service-connected disability has upon his ability to obtain and/or maintain substantially gainful employment taking into consideration his past employment.

6.  If it is determined that the Veteran did have active service in Iraq, then he should also be accorded a Persian Gulf War Protocol examination to address the possible application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The examiner is requested to follow the established protocol for Gulf War examinations.  In pertinent part, if there are symptoms and/or manifestations that are not attributable to a known clinical diagnosis, the examiner must state whether there are signs and symptoms that represent an undiagnosed chronic illness due to muscle pain, joint pain, etc.  

7.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of whether 38 U.S.C.A. § 1154(b) is applicable to the present appeal, the revised regulatory provisions of 38 C.F.R. § 3.304(f), whether an acquired psychiatric disorder is secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310, 38 C.F.R. § 3.317 (if service in Iraq is shown) and whether the Veteran is entitled to TDIU due to his service-connected back disorder.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the December 2009 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


